            Case 7:21-cv-07417-CS Document 1 Filed 09/03/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 Heather Snyder, individually and on behalf of all others
 similarly situated;                                                    Civil Action No: 7:21-cv-7417
                                           Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 Enhanced Recovery Company, LLC, d/b/a ERC,

                                       Defendant(s).

       Plaintiff Heather Snyder (hereinafter referred to as “Plaintiff”) brings this Class Action

Complaint by and through her attorneys, Stein Saks, PLLC, against Defendant Enhanced Recovery

Company, LLC, doing business as “ERC”, (hereinafter referred to as “Defendant”), individually

and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of

Civil Procedure, based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   marital instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “the effective




                                                                                                    1
        Case 7:21-cv-07417-CS Document 1 Filed 09/03/21 Page 2 of 11




collection of debts” does not require “misrepresentation or other abusive debt collection

practices.” 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “[e]nsure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

determining that the existing consumer protection laws were inadequate Id. § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

rise to the claim occurred.

                                NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act (“FDCPA”), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of New York, County of Rockland.




                                              2
        Case 7:21-cv-07417-CS Document 1 Filed 09/03/21 Page 3 of 11




   8.       Defendant is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6)

with an address for service of process at Corporation Service Company, 80 State St., Albany,

NY 12207.

   9.       Upon information and belief, Defendant uses the mail, telephone, and facsimile and

regularly engages in business the principal purpose of which is to attempt to collect debts alleged

to be due another.

                                     CLASS ALLEGATIONS

   10.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   11.      The Class consists of:

            a. all individuals with addresses in New York;

            b. to whom Defendant sent a collection letter;

            c. on behalf of the creditor, TD Bank USA, N.A./Nordstrom, Inc.;

            d. that had a total amount of interest accrued since charge-off that was greater than

                zero;

            e. that failed to include notice that the debt was subject to further accrual of interest;

            f. which letter was sent on or after a date one (1) year prior to the filing of this

                action and on or before a date twenty-one (2l) days after the filing of this action.

   12.      The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

   13.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate



                                                3
      Case 7:21-cv-07417-CS Document 1 Filed 09/03/21 Page 4 of 11




families, and legal counsel for all parties to this action, and all members of their immediate

families.

   14.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendant’s written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. § l692e and § l692g.

   15.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   16.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions’ predominance over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendant’s written communications to consumers, in the forms

               attached as Exhibit A violate 15 U.S.C. § l692e and § l692g.



                                               4
      Case 7:21-cv-07417-CS Document 1 Filed 09/03/21 Page 5 of 11




           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendant’s common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are averse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).



                                              5
        Case 7:21-cv-07417-CS Document 1 Filed 09/03/21 Page 6 of 11




                                    FACTUAL ALLEGATIONS

      19.   Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

      20.   Some time prior to July 29, 2021, an obligation was allegedly incurred to the creditor,

TD Bank USA, N.A./Nordstrom, Inc.

      21.   Upon information and belief, TD Bank USA, N.A./Nordstrom, Inc. contracted

Defendant to act as their agent in collecting the subject debt from Plaintiff.

      22.   The subject debt arose out of a credit card debt. The subject debt was incurred by

Plaintiff solely for personal, household or family purposes, specifically purchases from

Nordstrom, Inc. and/or its affiliated stores.

      23.   The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a (3).

      24.   The subject obligation is consumer-related, and therefore a “debt” as defined by 15

U.S.C.§ 1692a (5).

      25.   Defendant was contracted for the purpose of collecting the subject debt on behalf of

the creditor. Therefore, Defendant is a “debt collector” as defined by 15 U.S.C.§ 1692a (6).

                             Violations – July 29, 2021 Collection Letter

      26.   On or about July 29, 2021, Defendant sent the Plaintiff a collection letter regarding

the alleged debt owed to TD Bank USA, N.A./Nordstrom, Inc. (See “Letter” attached as Exhibit

A.)

      27.   Towards the top of the letter, it states in relevant part (Exhibit A):

                           Balance due as of 07/28/21: $11,926.73
                           Total amount as of charge-off: $12,023.99
                           Total amount of interest accrued since charge-off: $352.74
                           Total amount of payments made on the debt since charge-off: $450.00

                                                6
          Case 7:21-cv-07417-CS Document 1 Filed 09/03/21 Page 7 of 11




    28.      The Letter further advises that: “This is to inform you that upon receipt and

successful clearance of your payment(s) totaling $11,926.73, the above referenced amount will

be paid in full.

    29.      Under the title, “Payment Summary,” the Letter states: “No payment arrangement

currently on file.”

    30.      Defendant failed to accurately inform Plaintiff that the amount of the debt stated in

the Letter will increase over time, thus misstating the total amount and character of debt owed.

    31.      Defendant did not offer Plaintiff a settlement offer and confirmed there was “no

payment arrangement currently on file.”

    32.      Defendant failed to clearly state that the holder of the debt will accept payment in

the amount set forth in full satisfaction of the debt if payment is made by a specified date.

    33.      Plaintiff was therefore confused about whether her debt was still accruing interest.

    34.      Based on “total amount of interest accrued since charge-off of $352.74” it seemed

that Plaintiff’s debt was subject to post-charge off interest.

    35.      But as Defendant did not provide a specific date by which to pay in full and stated

“upon receipt and successful clearance of your payment” the “amount will be paid in full” it

seemed that Plaintiff’s debt was no longer subject to post-charge off interest and would remain

static.

    36.      As Defendant did not state that interest will continue to accrue, Plaintiff was

confused about whether the total debt stated in the Letter was subject to accrual of interest as of

the time of the Letter.

    37.      Plaintiff was not sure if she paid $11,926.73 if it would satisfy her debt obligation or

if there would still be outstanding interest fees.



                                                7
       Case 7:21-cv-07417-CS Document 1 Filed 09/03/21 Page 8 of 11




    38.     As a result, Plaintiff incurred an informational injury as Defendant misstated the

balance due by failing to include the fact that interest would continue to accrue from the date of

the Letter and forward.

    39.     Defendant misstates the current balance on the account and the Letter is open to more

than one reasonable interpretation, at least one of which is inaccurate.

    40.     One consumer may reasonably understand that if she pays the stated “current

balance” at a later date she will satisfy her debt in full.

    41.     Another consumer may reasonably understand that paying the stated amount at a

later date would not in fact satisfy her debt in full.

    42.     Congress is empowered to pass laws and is well-positioned to create laws that will

better society at large.

    43.     As it relates to this case, Congress identified a concrete and particularized harm with

a close common-law analogue to the traditional tort of fraud.

    44.     Now, consumers have a right to receive proper notice of the amount of debt due and

whether their debts are subject to interest. When a debt collector fails to effectively inform the

consumer of the amount of debt due, in violation of statutory law, the debt collector has harmed

the consumer.

    45.     Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

Plaintiff with the legally protected right not to be misled or treated unfairly with respect to any

action regarding the collection of any consumer debt.

    46.     These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.



                                                8
       Case 7:21-cv-07417-CS Document 1 Filed 09/03/21 Page 9 of 11




   47.     Defendant’s deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability

to intelligently respond to Defendant’s collection efforts because Plaintiff did not know whether

her debt was currently subject to the accrual of interest.

   48.     Plaintiff would have pursued a different course of action were it not for Defendant’s

statutory violations.

   49.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.

                                          COUNT I

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692e et seq.

   50.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

   51.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

   52.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

   53.     Defendant violated §1692e:

           a. As the letter falsely represents the true amount of the debt in violation of §1692e

               (2); and

           b. As the letter falsely represents the character and legal status of the debt in

               violation of §1692e(2)(A); and

           c. By making a false and misleading representation in violation of §1692e(10).




                                               9
      Case 7:21-cv-07417-CS Document 1 Filed 09/03/21 Page 10 of 11




    54.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                                            COUNT II

       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §1692g et seq.

    55.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

    56.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

    57.     Pursuant to 15 U.S.C. §1692g(a), a debt collector must provide notice of a debt,

including the amount of the debt.

    58.     Defendant violated §1692g(a):

            a. As the letter falsely represents the true amount and identity of the debt in

                violation of §1692g(a)(1)

    59.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                              DEMAND FOR TRIAL BY JURY

    60.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.




                                               10
            Case 7:21-cv-07417-CS Document 1 Filed 09/03/21 Page 11 of 11




                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff Heather Snyder, individually and on behalf of all others similarly

situated, demands judgment from Defendant Enhanced Recovery Company, LLC, d/b/a ERC as

follows:


       1.       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

       2.       Awarding Plaintiff and the Class statutory damages;

       3.       Awarding Plaintiff and the Class actual damages;

       4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.       Awarding pre-judgment interest and post-judgment interest; and

       6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: September 3, 2021                              Respectfully Submitted,

                                                             STEIN SAKS, PLLC

                                                             _/s/ Tamir Saland________
                                                             Tamir Saland, Esq.
                                                             One University Plaza, Ste. 620
                                                             Hackensack, NJ 07601
                                                             Ph: 201-282-6500 ext. 122
                                                             Fax: 201-282-6501
                                                             tsaland@steinsakslegal.com
                                                             Counsel for Plaintiff




                                                 11
